DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

This Office Action is in response to the communications for the present US application number 17/080,318, with updated amended claims last filed on October 26th, 2020.
Claims 1-29 were cancelled.
Claims 30-49 were newly added, and are currently pending and have been examined, directed to SYSTEMS AND METHODS FOR PROCESSING DIGITAL EXPERIENCE INFORMATION.

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 
The USPTO Internet website contains terminal disclaimer forms which may be used. Please visit www.uspto.gov/patent/patents-forms. The filing date of the application in which the form is filed determines what form (e.g., PTO/SB/25, PTO/SB/26, PTO/AIA /25, or PTO/AIA /26) should be used. A web-based eTerminal Disclaimer may be filled out completely online using web-screens. An eTerminal Disclaimer that meets all requirements is auto-processed and approved immediately upon submission. For more information about eTerminal Disclaimers, refer to www.uspto.gov/patents/process/file/efs/guidance/eTD-info-I.jsp.

Claims 31-49 are provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1-10, 12, and 15-32 of copending Application No. 17/010,050 (reference application), with recently allowed claims. Although the claims at issue are not identical, they are not patentably distinct from each other because the pending claims in this application are again focusing on a distributed system of components that can handle transactional data elements as data is updated and stored.  The pending claims are an obvious variation with less details on the conversion of the data format itself here, and just generically describes a data element, with a particular topic, with regards to a single transaction event that is traveling along a communication bus/channel and/or is getting stored and/or updated.
This is a provisional nonstatutory double patenting rejection because the patentably indistinct claims have not in fact been patented.

Claim Interpretation
The following is a quotation of 35 U.S.C. 112(f):
(f) Element in Claim for a Combination. – An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof. 

The following is a quotation of pre-AIA  35 U.S.C. 112, sixth paragraph:
An element in a claim for a combination may be expressed as a means or step for performing a specified function without the recital of structure, material, or acts in support thereof, and such claim shall be construed to cover the corresponding structure, material, or acts described in the specification and equivalents thereof.

The claims in this application are given their broadest reasonable interpretation using the plain meaning of the claim language in light of the specification as it would be understood by one of ordinary skill in the art.  The broadest reasonable interpretation of a claim element (also commonly referred to as a claim limitation) is limited by the description in the specification when 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is invoked. 
As explained in MPEP § 2181, subsection I, claim limitations that meet the following three-prong test will be interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph:
(A)	the claim limitation uses the term “means” or “step” or a term used as a substitute for “means” that is a generic placeholder (also called a nonce term or a non-structural term having no specific structural meaning) for performing the claimed function; 
(B)	the term “means” or “step” or the generic placeholder is modified by functional language, typically, but not always linked by the transition word “for” (e.g., “means for”) or another linking word or phrase, such as “configured to” or “so that”; and 
(C)	the term “means” or “step” or the generic placeholder is not modified by sufficient structure, material, or acts for performing the claimed function. 
Use of the word “means” (or “step”) in a claim with functional language creates a rebuttable presumption that the claim limitation is to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites sufficient structure, material, or acts to entirely perform the recited function. 
Absence of the word “means” (or “step”) in a claim creates a rebuttable presumption that the claim limitation is not to be treated in accordance with 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. The presumption that the claim limitation is not interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, is rebutted when the claim limitation recites function without reciting sufficient structure, material or acts to entirely perform the recited function. 
Claim limitations in this application that use the word “means” (or “step”) are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action. Conversely, claim limitations in this application that do not use the word “means” (or “step”) are not being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, except as otherwise indicated in an Office action.

This application includes one or more claim limitations that do not use the word “means,” but are nonetheless being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, because the claim limitation(s) uses a generic placeholder that is coupled with functional language without reciting sufficient structure to perform the recited function and the generic placeholder is not preceded by a structural modifier.  
More specifically, for claims 30 and 42, there are various generic, placeholder components like: a central data location configured to…, an event backbone configured to…, an ingestion connector configured to…, and a change data capture configured to…, all configured to perform some functionality without any clear recitation of sufficient structure.  

Because this/these claim limitation(s) is/are being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, it/they is/are being interpreted to cover the corresponding structure described in the specification as performing the claimed function, and equivalents thereof.  
A review of the filed specifications would suggest non-limiting examples to include software means like programmable instructions (¶¶ [121] and [125]).

If applicant does not intend to have this/these limitation(s) interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph, applicant may:  (1) amend the claim limitation(s) to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph (e.g., by reciting sufficient structure to perform the claimed function); or (2) present a sufficient showing that the claim limitation(s) recite(s) sufficient structure to perform the claimed function so as to avoid it/them being interpreted under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claims 30-49 are rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
Claim limitations include:
“a central data location configured to collect…” 
“an event backbone configured to receive…”
“an ingestion connector configured to…” 
“a change data capture configured to…”
an ingestion connector configured to receive…
a translator configured to transform…
invokes 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph. However, the written description fails to disclose the corresponding structure, material, or acts for performing the entire claimed function and to clearly link the structure, material, or acts to the function. 
Filed specifications would suggest non-limiting examples to include software means like programmable instructions (¶¶ [121] and [125]).

Therefore, the listed claims are indefinite and is rejected under 35 U.S.C. 112(b) or pre-AIA  35 U.S.C. 112, second paragraph. 
Applicant may:
(a)        Amend the claim so that the claim limitation will no longer be interpreted as a limitation under 35 U.S.C. 112(f) or pre-AIA  35 U.S.C. 112, sixth paragraph; 
(b)        Amend the written description of the specification such that it expressly recites what structure, material, or acts perform the entire claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(c)        Amend the written description of the specification such that it clearly links the structure, material, or acts disclosed therein to the function recited in the claim, without introducing any new matter (35 U.S.C. 132(a)).
If applicant is of the opinion that the written description of the specification already implicitly or inherently discloses the corresponding structure, material, or acts and clearly links them to the function so that one of ordinary skill in the art would recognize what structure, material, or acts perform the claimed function, applicant should clarify the record by either: 
(a)        Amending the written description of the specification such that it expressly recites the corresponding structure, material, or acts for performing the claimed function and clearly links or associates the structure, material, or acts to the claimed function, without introducing any new matter (35 U.S.C. 132(a)); or 
(b)        Stating on the record what the corresponding structure, material, or acts, which are implicitly or inherently set forth in the written description of the specification, perform the claimed function. For more information, see 37 CFR 1.75(d) and MPEP §§ 608.01(o) and 2181.


The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claim 49 is rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the enablement requirement.  The claim(s) contains subject matter which was not described in the specification in such a way as to enable one skilled in the art to which it pertains, or with which it is most nearly connected, to make and/or use the invention. 
More specifically, with respect to the claimed feature related to event data being an “end of day reconciliation,” there does not appear to be any mention of the term “reconciliation”.  

Claim Objections
Claims 37, 38, 39, 47, and 48 are objected to because of the following informalities:  
As to claims 37, 38, 39, 47, and 48, the acronyms “BIAN”, “RDBMS”, and “NoSQL” need to be spelled out.
Appropriate corrections are required.

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale or otherwise available to the public before the effective filing date of the claimed invention.

Claims 30-37 and 41-46 are rejected under 35 U.S.C. 102(a)(1) as being anticipated by U.S. Patent Publication No. 2018/0137157 A1 to Gausman, Paul (“Gausman”).

As to claim 30, Gausman discloses a system comprising: 
a central data location (A “location” for data, such as any memory storage means like a repository, e.g., Gausman: Fig. 1, 116) configured to collect information, the central data location comprising: 
an event backbone configured to receive transactional event data (A transaction handler bus (or THO), which is connected to all of the various system components, including at least one translator component, can receive various requests (or transactional event data), e.g., Gausman: Fig. 3 and ¶ 87), the event backbone comprising: 
a data scheme topic (Entities can include or pertain to any topic(s), which is within a request or transactional event, e.g., Gausman: ¶¶ 32-33, 36, and 39); and 
a common data scheme topic formed from the data scheme topic (The topic within the request, would be easily identified, after going through any translations to the proper protocols and/or language, as necessary, e.g., Gausman: ¶¶ 91, 94, and 156); and 
an ingestion connector communicatively connected to the event backbone (A receiver or interfacing component that can receive any incoming requests and which is further connected or communicates with the “backbone” or Gausman’s transaction handler or topic router, e.g., Gausman: Fig. 1 and ¶ 69), the ingestion connector configured to: 
receive, from a system of record, a transactional event (A request or transactional event can lead to the system either storing or retrieving some affected data, regarding some topic, from the registry, resource catalog or repository, all connected via the bus, e.g., Gausman: ¶¶ 95 and 107); and 
extract the transactional event data from the transactional event, the ingestion connector comprising a change data capture configured to determine data changes in the system of record when the transactional event occurs (Examiner’s Note: The verb or function to “extract” does not appear in the filed Specifications, but the overall interpretation of this limitation feature can be more broadly interpreted as a system component reading or determining or monitoring for changes in the data record.
With that in mind, Gausman discloses that the system can detect when changes or updates are made to individual event data, such as with the use of date/time stamps, e.g., Gausman: ¶ 78); and 
place the transactional event data onto the data scheme topic when the transactional event occurs such that the common data scheme topic is formed with the transactional event data (Again, any changes would be recognized and updated, after getting properly translated to the proper protocols and/or language, as necessary, depending on the scenario embodiment, and then stored with  within the data storing means, at the registry, resource catalog and/or repository, e.g., ¶¶ 78-79, 87, 91, 94, and 156).

As to claim 31, Gausman further discloses the system of claim 30, wherein the central data location further comprises a streaming processor configured to stream the transactional event data to a subscriber (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 32, Gausman further discloses the system of claim 30, wherein the change data capture determines the transactional event data is changed (updates to events/data are identified/tracked, e.g., Gausman: ¶ 78).

As to claim 33, Gausman further discloses the system of claim 30, wherein the ingestion connector further comprises a message-oriented middleware component configured to receive the transactional event data from the change data capture and send the transactional event data to the event backbone (Again, similar to claims 30 and 32, as data is manipulated, created, retrieved, stored, etc., any changes or updates would be tracked such as with the use of date/time stamps, e.g., Gausman: ¶ 78).

As to claim 34, Gausman further discloses the system of claim 30, wherein the ingestion connector further comprises logic communicatively connected to the change data capture, the connecting logic configured to connect the ingestion connector to the event backbone (Following claim 30, the transactional handler or the topic router, acting as a connector, are both communicatively connected to the communication bus/THO, e.g., Gausman: ¶ 69 and Fig. 1).

As to claim 35, Gausman further discloses the system of claim 30, wherein the central data location is configured to: 
determine whether the system of record and the event backbone comprise the transactional event data (see below); and 
determine whether the transactional event is a new event not yet placed onto the data scheme topic when the system of record comprises the transactional event data and the event backbone does not comprise the transactional event data (For both limitations, Gausman discloses of the system allowing users to create new content, data, topics, etc., which can be added into their registry/repository for future reference, e.g., Gausman: ¶¶ 138-139).

As to claim 36, Gausman further discloses the system of claim 30, wherein the central data location further comprises an event store communicatively connected to the event backbone, the event store being configured to: 
receive the common data scheme topic from the event backbone (see below); and 
store the common data scheme topic in a storage system (For both limitations, Gausman discloses of the system being able to receive requests/events and/or data via the communication bus, and the data would be stored within some library, registry, and/or repository, e.g., Gausman: ¶¶ 65, 69-71, and 106).

As to claim 37, Gausman further discloses the system of claim 36, wherein the event store further comprises a database (repository, e.g., Gausman: ¶¶ 40 and 107).

As to claim 41, Gausman further discloses the system of claim 30, wherein: 
the central data location further comprises a log management system (see below); and
the event backbone further comprises an access logs topic communicatively coupled to the log management system, the log management system configured to record access to the event backbone (the topic registry and the repository, e.g., Gausman: Fig. 1 and ¶ 87).

As to claim 42, Gausman further discloses a system comprising: 
a central data location (A “location” for data, such as any memory storage means like a repository, e.g., Gausman: Fig. 1, 116) configured to collect information, the central data location comprising: 
an event backbone configured to receive transactional event data (A transaction handler bus (or THO), which is connected to all of the various system components, including at least one translator component, can receive various requests (or transactional event data), e.g., Gausman: Fig. 3 and ¶ 87), the event backbone comprising: 
a data scheme topic (Entities can include or pertain to any topic(s), which is within a request or transactional event, e.g., Gausman: ¶¶ 32-33, 36, and 39); and 
a common data scheme topic formed from the data scheme topic (The topic within the request, would be easily identified, after going through any translations to the proper protocols and/or language, as necessary, e.g., Gausman: ¶¶ 91, 94, and 156); and 
an ingestion connector configured to receive, from a system of record, a batch file comprising the transactional event data, the ingestion connector comprising a batch file processor configured to, in response to an event, place the transactional event data onto the data scheme topic such that the common data scheme topic, being formed from the data scheme topic, is formed with the transactional event data (Similar to claim 30, the “ingestion connector” is exactly as it sounds, it would be interpreted as some receiver or interfacing component that connects to or communicates with Gausman’s transaction handler or topic router, as it routes received requests regarding some user inquiry as its related to some piece of data.  In response to some received request for example, the sought after data would be within an event, with a corresponding topic, and sent to the inquiry user, e.g., Gausman: ¶¶ 30-33, 49, 51, 66-68, 71, and 73).

As to claim 43, Gausman further discloses the system of claim 42, comprising a streaming processor configured to stream, to a subscriber, a data scheme message (e.g., Gausman: ¶¶ 77, 97, 154, and 156).

As to claim 44, see the similar corresponding rejection of claim 35.

As to claim 45, Gausman further discloses the system of claim 42, wherein the central data location comprises an event store configured to store the common data scheme topic (e.g., Gausman: ¶¶ 65, 69-71, and 106).

As to claim 46, see the similar corresponding rejection of claim 37.

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 40 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137157 A1 to Gausman in view of obviousness.

As to claim 40, Gausman further discloses the system of claim 30, wherein the common data scheme topic is a BIAN topic (While Gausman does not use this BIAN acronym, Gausman does disclose of multiple embodiments including one in which banking transactions can also utilize this system/paradigm, and therefore, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, that users/entities that issue requests in a banking scenario would also have certain “topics” that would be considered a “BIAN topic” e.g., Gausman: ¶ 207).

Claims 38, 39, 47, and 48 are rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137157 A1 to Gausman in view of U.S. Patent Publication No. 2019/0259033 A1 to Reddy et al. (“Reddy”).

As to claim 38, while Gausman does not further disclose of the system of claim 37, wherein the database is a RDBMS database (While Gausman does not expressly discloses of using relational database management systems (RDBMS), Reddy more expressly discloses of utilizing such databases (e.g., Reddy: ¶ 53).
Based upon Reddy’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to combine and incorporate the use of RDBMS system within Gausman’s overall system as they offer security for sensitive data). 

As to claim 39, while Gausman does not further disclose of the system of claim 37, wherein the database is a NoSQL database (While Gausman does not expressly discloses of using NoSQL databases, Reddy also more expressly discloses of utilizing such databases, e.g., Reddy: ¶ 57). 
Based upon Reddy’s teachings, it would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application to combine and incorporate the use of NoSQL system within Gausman’s overall system as well as they offer benefits when dealing with complex and multi-faceted data). 

As to claim 47, see the similar corresponding rejection of claim 38.

As to claim 48, see the similar corresponding rejection of claim 39.

Claim 49 is rejected under 35 U.S.C. 103 as being unpatentable over U.S. Patent Publication No. 2018/0137157 A1 to Gausman in view of U.S. Patent Publication No. 2003/0009402 A1 to Mullen et al. (“Mullen”).

As to claim 49, while Gausman does not further disclose of the system of claim 42, wherein the event is an end-of-day reconciliation (Examiner’s Note: See pending § 112 issue with this claim limitation feature.
While Gausman does not specifically disclose of this feature, Mullen more expressly discloses of a reconciliation mechanism, (e.g., Mullen: ¶ 165).  This would have been obvious to one of ordinary skill in the art, before the effective filing date of the present application, to have combined and incorporated this feature as taught from Mullen within Gausman, as this provides or enhances a form of security and validity.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to Xiang Yu whose telephone number is (571)270-5695. The examiner can normally be reached M-F 9:00-5:00 (PST/PDT).
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Emmanuel Moise can be reached on (571)272-3865. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.





/X.Y/Examiner, Art Unit 2455
/EMMANUEL L MOISE/Supervisory Patent Examiner, Art Unit 2455